 Case 3:19-cv-00437-NJR Document 93 Filed 03/19/21 Page 1 of 5 Page ID #804




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PETER GAKUBA,

            Plaintiff,

 v.                                              Case No. 19-cv-437-NJR

 DAVID RAINS, ROGER MOSS, and
 MICHELLE NEESE,

            Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Plaintiff Peter Gakuba’s Motion to Vacate/Alter

Judgment (Doc. 89) filed pursuant to Federal Rule of Civil Procedure 59(e). For the

reasons set forth below, the motion is denied.

                                       Background

       Gakuba, an inmate of the Illinois Department of Corrections (“IDOC”) who is

currently housed at Vienna Correctional Center (“Vienna”), filed his Complaint pursuant

to 42 U.S.C. § 1983 alleging violations of his access to legal materials and expenses while

at Robinson Correctional Center (“Robinson”). Gakuba was allowed to proceed on the

following claims:

       Count 1:      First and/or Fourteenth Amendment claims against
                     Defendants for interfering with Plaintiff’s access to the courts
                     from October 2016 until June 2018, by denying his access to
                     photocopies, legal supplies, postage, and a law library.




                                             1
    Case 3:19-cv-00437-NJR Document 93 Filed 03/19/21 Page 2 of 5 Page ID #805




        Count 2:     First Amendment retaliation claim against Defendants for
                     responding to Plaintiff’s complaints about legal mail
                     interference in September 2016, by barring additional legal
                     expenses, denying his access to legal supplies, and
                     transferring him to a prison with no law library.

        Count 3:     Claim against Defendants for conspiring to retaliate against
                     Plaintiff by denying meaningful access to the courts from
                     October 2016 until June 2018.

        Count 5:     Fourteenth Amendment equal protection claim against
                     Defendants for singling out Plaintiff for restrictions on
                     incurring legal expenses.

        On June 18, 2020, the Court entered an order granting summary judgment in favor

of Defendants on the issue of exhaustion of administrative remedies (Doc. 82). The Court

found that Gakuba failed to properly exhaust his April 12, 2017 grievance. 1 In the Court’s

order, the undersigned explained that, although Gakuba testified he submitted the

grievance both to the grievance box at Robinson and directly to the Administrative

Review Board (“ARB”), he also stated that he submitted the grievance directly to the ARB

because it would have been nonsensical and a waste of time to send the grievance to the

counselor, grievance officer, and warden, when the warden had a conflict of interest. The

Court found that Gakuba’s contradictory claims lacked credibility, suggested he did not

submit the grievance at Robinson, and indicated he submitted the grievance directly to

the ARB. The Court also discounted Gakuba’s claim that Robinson officials had a history

of not responding to his grievances, noting that the record demonstrated Gakuba




1At the evidentiary hearing, the parties agreed that the April 12, 2017 grievance was the only
grievance relevant to this case.

                                              2
 Case 3:19-cv-00437-NJR Document 93 Filed 03/19/21 Page 3 of 5 Page ID #806




received responses to numerous grievances while housed at Robinson.

       In the motion now before the Court, Gakuba reiterates arguments previously

raised and takes issue with the Court’s finding as to his credibility. Defendants object to

Gakuba’s request to vacate judgment, arguing he has failed to show any manifest error

of law or fact (Doc. 91). Gakuba filed a reply, claiming (among other things) that his

briefing clearly demonstrates the Court’s subjective belief’s about his credibility are

objectively unreasonable (Doc. 92).

                                         Discussion

       Gakuba indicates his motion to alter or amend is brought pursuant to Federal Rule

of Civil Procedure 59; however, the Court finds it appropriate to consider his motion

under both Rule 59 and Rule 60 of the Federal Rules of Civil Procedure.

       Rule 59(e) provides a basis for relief where a party challenges the Court’s

application of the law to the facts of the case. See Osterneck v. Ernst & Whinney, 489 U.S.

169, 174-76 (1989). While Rule 59(e) permits a district court to exercise its discretion to

correct its own errors, sparing the time and expense of further proceedings at the

appellate level, Divane v. Krull Elec. Co. Inc., 194 F.3d 845, 848 (7th Cir. 1999), “ill-founded

requests for reconsideration of issues previously decided ... needlessly take the court’s

attention from current matters.” Berger v. Xerox Ret. Income Guar. Plan, 231 F.Supp.2d 804,

820 (S.D. Ill. 2002). Typically, Rule 59(e) motions are granted upon a showing of either

newly discovered evidence not previously available or evidence in the record that clearly

establishes a manifest error of law or fact. Sigsworth v. City of Aurora, Ill., 487 F.3d 506,

511-12 (7th Cir. 2007); Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1121 n.3 (7th Cir.

                                               3
 Case 3:19-cv-00437-NJR Document 93 Filed 03/19/21 Page 4 of 5 Page ID #807




2001). “[M]anifest error is not demonstrated by the disappointment of the losing party. It

is the wholesale disregard, misapplication, or failure to recognize controlling precedent.”

Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal citations

omitted). A proper motion to reconsider does more than take umbrage and restate the

arguments that were initially rejected during the summary judgment phase. County of

McHenry v. Ins. Co. of the West, 438 F.3d 813, 819 (7th Cir. 2006); Ahmed v. Ashcroft, 388

F.3d 247, 249 (7th Cir. 2004).


       Rule 60(b) contains a more exacting standard than Rule 59(e), although it permits

relief from a judgment for a number of reasons including mistake, fraud,

misrepresentation, or misconduct by an opposing party, or “any other reason that

justifies relief.” FED. R. CIV. P. 60(b). In contrast to Rule 59(e), however, legal error is not

an appropriate ground for relief under Rule 60(b). Gleash v. Yuswak, 308 F.3d 758, 761 (7th

Cir. 2002) (“A contention that the judge erred with respect to the materials in the record

is not within Rule 60(b)’s scope, else it would be impossible to enforce time limits for

appeal.”). Relief under Rule 60(b) is an extraordinary remedy and is only granted in

exceptional circumstances. United States v. 8136 S. Dobson St., Chicago Ill., 125 F.3d 1076,

1082 (7th Cir. 1997).


       Here, Gakuba fails to identify any manifest error of law or fact, or any mistake,

fraud, or misrepresentation that supports reconsideration of the Court’s previous

decision. Instead, Gakuba merely takes umbrage with the Court’s conclusions regarding

his credibility and continues to argue that the grievance was properly exhausted.


                                               4
 Case 3:19-cv-00437-NJR Document 93 Filed 03/19/21 Page 5 of 5 Page ID #808




Accordingly, Gakuba has not established that he is entitled to relief under either Rule 59

or Rule 60.

                                      Conclusion

      For the reasons set forth above, Gakuba’s Motion to Vacate/Alter Judgment

(Doc. 89) is DENIED.

      IT IS SO ORDERED.

      DATED: 3/19/2021


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                            5
